DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 06/22/2020.  In virtue of the communication:
Claims 2-20 are pending in the instant application.
Claims 2-20 are newly added.
Claim 1 is canceled.
The references cited in the Information Disclosure Statement (IDS) filed on 03/26/2021 have been considered by the examiner.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the wavelength-converting material” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “the wavelength-converting material” is not previously recited in claim 14.
	Claim 20 is rejected under 35 U.S.C. 112(b) as being dependent on claim 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 7, 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,115,865 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent ‘865 include the limitations that recited in claims 2, 7, 11 and 14 of the instant application, which are indicated as below:

Patent 10,115,865 B2
Instant Application

2.  An LED package comprising: a substrate having a substrate top surface; a plurality of contacts; a reflective material disposed over at least a portion of said top surface, said reflective material not extending above said plurality of contacts; and at least one first LED and at least one second LED, each of said first and second LEDs having LED contacts, said LED contacts contacting said plurality of contacts.
7.  The LED package of claim 2, wherein the substrate comprises ceramic.
11.  The LED package of claim 2, further comprising a plurality of traces electrically connecting said contacts.
1.  An LED package comprising: a ceramic substrate having a substrate top surface; a plurality of traces overlaying said substrate top surface; a plurality of contacts, each contact being electrically connected to one of said traces; a reflective material disposed over at least a portion of said traces, said reflective material not extending above said plurality of contacts; and a flip-chip LED die having LED contacts said LED contacts contacting said plurality of contacts.
14.  An LED package comprising: a leadframe having a top surface and a plurality of contacts; a reflective material disposed over at least a portion of said top surface, said reflective material not extending above said plurality of contacts; and at least one first LED and at least one second LED, each of said first and second LEDs having LED contacts, said LED contacts contacting said plurality of contacts.


Claims 2, 3, 5-11, 14, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 13-15 and 17 of U.S. Patent No. 10,693,041 B2. Although the claims at issue are not identical, they are not patentably distinct claims 1, 2, 4, 5, 7, 13-15 and 17 of U.S. Patent ‘041 include the limitations that recited in claims 2, 3, 5-11, 14, 15 and 18 of the instant application, which are indicated as below:

Patent 10,693,041 B2
Instant Application
1.  An LED package comprising: a substrate having a substrate top surface; a plurality of contacts; a reflective material disposed over at least a portion of said top surface, said reflective material not extending above said plurality of contacts; and a first plurality of flip-chip LEDs and a second plurality of flip-chip LEDs, each having LED contacts, said LED contacts contacting said plurality of contacts, wherein the first and second pluralities of flip-chip LEDs have different emission colors.
2.  An LED package comprising: a substrate having a substrate top surface; a plurality of contacts; a reflective material disposed over at least a portion of said top surface, said reflective material not extending above said plurality of contacts; and at least one first LED and at least one second LED, each of said first and second LEDs having LED contacts, said LED contacts contacting said plurality of contacts.
2.  The LED package of claim 1, wherein one of the plurality of flip-chip LEDs is blue.
3.  The LED package of claim 2, wherein at least one of said at least first LED or said at least one second LED is blue.
4.  The LED package of claim 1, wherein the substrate comprises silicon.
6.  The LED package of claim 2, wherein the substrate comprises silicon.
5.  The LED package of claim 1, wherein the substrate comprises ceramic.
7.  The LED package of claim 2, wherein the substrate comprises ceramic.
7.  The LED package of claim 1, wherein the reflective material comprises TiOx.
5.  The LED package of claim 2, wherein the reflective material comprises TiOx.
13.  The LED package of claim 1, wherein said reflective material electrically connects at least a portion of said contacts.
8.  The LED package of claim 2, wherein said reflective material electrically connects at least a portion of said contacts.

9.  The LED package of claim 8, wherein said LED contacts comprise an n-contact and a p-contact, and wherein said reflective material comprises at least a first conductive region and a second conductive region to provide separate electrical connections to each of said n- contact and said p-contact.
15.  The LED package of claim 14, wherein the first conductive region and the second conductive region are electrically isolated.
10.  The LED package of claim 9, wherein the first conductive region and the second conductive region are electrically isolated.
17.  The LED package of claim 1, further comprising a plurality of traces electrically connecting said contacts.
11.  The LED package of claim 2, further comprising a plurality of traces electrically connecting said contacts.
1.  An LED package comprising: a substrate having a substrate top surface; a plurality of contacts; a reflective material disposed over at least a portion of said top surface, said reflective material not extending above said plurality of contacts; and a first plurality of flip-chip LEDs and a second plurality of flip-chip LEDs, each having LED contacts, said LED contacts contacting said plurality of contacts, wherein the first and second pluralities of flip-chip LEDs have different emission colors.
14.  An LED package comprising: a leadframe having a top surface and a plurality of contacts; a reflective material disposed over at least a portion of said top surface, said reflective material not extending above said plurality of contacts; and at least one first LED and at least one second LED, each of said first and second LEDs having LED contacts, said LED contacts contacting said plurality of contacts.
2.  The LED package of claim 1, wherein one of the plurality of flip-chip LEDs is blue.
15.  The LED package of claim 14, wherein at least one of said at least first LED or said at least one second LED is blue.
7.  The LED package of claim 1, wherein the reflective material comprises TiOx.
18.  The LED package of claim 14, wherein the reflective material comprises TiOx.


Allowable Subject Matter
Claims 4, 12, 13, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcome the 112 rejection as set forth above.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844